79 So. 3d 1030 (2012)
STATE of Louisiana
v.
Louis SMITH.
No. 2012-KK-0044.
Supreme Court of Louisiana.
February 7, 2012.
*1031 Writ granted. The decision of the court of appeal is reversed, and the trial court's ruling denying the defendant's motion to sever the two counts of armed robbery is reinstated. La.Code Crim. Proc. art. 493 provides that "[t]wo or more offenses may be charged in the same indictment or information in a separate count for each offense if the offenses charged, whether felonies or misdemeanors, are of the same or similar character or are based on the same act or transaction or on two or more acts or transactions connected together or constituting parts of a common scheme or plan; provided that the offenses joined must be triable by the same mode of trial." [Emphasis supplied.] The charged offenses are both armed robberies, and there has been no showing the trial court erred in finding the defendant would not be prejudiced as a result of the joinder of the two offenses for trial. See La.Code Crim. Proc. art. 495.1; State v. Demise, 98-0541, p. 7 (La.4/3/01), 802 So. 2d 1224, 1232.
KNOLL, J., would deny.